 GENERAL CABLE CORPORATION573General Cable CorporationandInternational Union,Allied In-dustrialWorkers of America,AFL-CIO,Petitioner.Case No.13-RC-4811.March 12, 1957SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn March 30, 1956, pursuant to the Board's Decision and Directionof Election,' an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the ThirteenthRegion, among the employees in the unit heretofore found appro-priate.At the conclusion of the election, a tally of ballots was fur-nished the parties.The tally shows that of approximately 136eligible voters, 131 cast ballots, of which 31 were for the Petitioner, 33were for International Brotherhood of ElectricalWorkers, AFL-CIO, the Intervenor herein, and 67 were against union representation.There were no challenged ballots.On April 3, 1956, the Petitioner filed timely objections to the elec-tion, copies of Which were duly served on the parties. In accordancewith the Rules and Regulations of the Board, the Acting RegionalDirector conducted an investigation of the objections, and on May16, 1956, issued and served oil the parties a "Report on Objections"in which he found that one of the objections had merit, and recom-mended that the election be set aside and a new election directed.Thereupon, the Employer filed exceptions and supplemental excep-tions to the Regional Director's report.On September 12, 1956, the Board issued an order directing a hear-ing on objections, and on October 23 and 24, 1956,a hearingwas heldbefore Ralph Winkler, Trial Examiner.On December 4, 1956, theTrial Examiner issued and served upon the parties his "Findings andRecommendations on Objections to Election," in which he found thatthe Employer had interfered with the employees'freechoice of a bar-gaining representative, and recommended that the election be setaside and a new election be directed.On December 12, 1956, theEmployer filed exceptions to the Trial Examiner's report.The TrialExaminer'srulings made at the hearing aie' free from prejudicialerror and are hereby affirmed .2iNot 0 eported in printed volumes of Board Decisions and Orders.2 The TrialExaminerreferred to the Board the Employer'smotions to dismiss the pro-ceeding on the groundsthat(1)The Petitioner has been found to be out of compliancewith Section 9 (h) of the Act by Trial Examiner Downing's Opinion and Order inKohlerCompany,Case No 13-CA-1780, (2)Petitioner's name as stated in the original Direc-tionof Electionisd0Heient ftem that given in the Boatd order duetting a hearing onobjections,and (3)the holding of the election was premature.As to(1) and(2), thePetitioner'smine, before the mergerof the AFLand CIO, was International Union,United Automobile\V'oikeis of America,NFLAtterthe merger,it changed its name tothat appealing in the caption of this case in order to aioid confusion with InteinationalUnion,United Automobile, Aircraft &Agricultural Implement Workers ofAmerica, AFL-CIO, which is the00100 Involved in theKohletcaseIn its "order directing a hearing"117 ALKI: No 88 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Trial Examiner's "Findings andRecommendation," the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'The Trial Examiner found that between March 8 and March 30,1956 (the dates of the Decision and Direction of Election and the'election, respectively), the plant manager and other supervisors ofthe Employer had systematically called a substantial number of theemployees into their private offices for interviews and individual dis-cussions,and that in the course of these interviews they had expressedthe Employer's opposition to union representation of the employees.These findings were based on the testimony of the supervisors them-selves,and in certain respects where it was in conflict with an em-ployee's testimony, on the credited recital of the employee.In its exceptions to the Trial Examiner's report, the Employer con-tends that the Trial Examiner ignored the testimony of some of itswitnesses and failed to make credibility findings.The tenor of thesewitnesses' testimony was that they had asked questions of their super-visors about the Petitioner's campaign promises, and that their ques-tions had been answered without promise of benefits or threat ofreprisal.Nothing in their testimony, however, detracts from the testi-mony of the supervisors and rank-and-file employees that interviews inprivate offices had been conducted with many employees who had notsought the Employer's advice and had no questions they wished to askabout the unions.As we have noted above, the Trial Examiner hasresolved such credibility issues as there are on the basis of the entirerecord without detailing the testimony of every witness.We, therefore, find, as we did in theQualitoncase, 115 NLRB 65, 66,that "the technique of calling employees, individually or in smallgroups, into an employer's office prior to an election and urging thatthey reject the union, is in itself conduct which interferes with a free-choice by the employees in the selection of a bargaining representativeand warrants setting aside the election.Thisis so,regardless of theWe therefore'adopt the Trial Examiner's recommendation and shall direct that theelection be set aside, and a new election ordered.[The Board set aside the election held on March 30, 1956.][Text of Direction of Second Election omitted from publication.]the Board amended its record inthis caseto show the Petitioner's change of name.There has been no other change in Petitioner's status, nor was its compliance questionedin theKohlercase.As to (3), we rejected the identical contention in our original De-cisionThe motions are, therefore, denied.8We note that the Trial Examiner incorrectly stated that the plant at which Petitionerhad conducted a stulce in 1955, photographs of which were shown to some employees bySuperintendent Troyan, was located at Danville, OhioWe correct this to show,in con-formity with the record, that the plant was located at Danville, Illinois.